NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 12-1251
                                      ___________

                             IN RE: THOMAS W. OLICK,
                                                  Debtor

                                 THOMAS W. OLICK,
                                               Appellant

                                            v.

    NORTHAMPTON COUNTY TAX CLAIM BUREAU; CITY OF EASTON;
  EASTON AREA SCHOOL DISTRICT; NORTHAMPTON COUNTY; JOHN DOE
               ____________________________________

                    On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 10-cv-07492)
                    District Judge: Honorable William H. Yohn Jr.
                     ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 November 9, 2012
            Before: SCIRICA, JORDAN and GREENBERG, Circuit Judges

                               (Filed: November 16, 2012)
                                       ___________

                              OPINION OF THE COURT
                                   ___________

PER CURIAM.

      Thomas Olick, proceeding pro se, appeals an order of the United States District

Court for the Eastern District of Pennsylvania affirming an order of the United States
Bankruptcy Court for the Eastern District of Pennsylvania. The Bankruptcy Court

granted summary judgment in favor of Appellees Northampton County and the Easton

Area School District in Olick’s adversary proceeding. For the reasons that follow, we

will affirm the judgment of the District Court.

       In February 2007, Olick filed a Chapter 13 bankruptcy petition. Northampton

County filed two proofs of claims. The first, Claim No. 7, was for $1881.79 in unpaid

taxes on property at 4014 Crestview Avenue in Easton, Pennsylvania. The second, Claim

No. 8, was for $5952.84 in unpaid taxes on other real property. The Bankruptcy Court

allowed Claim No. 7 as a secured claim in the amount of $1553.82 and disallowed Claim

No. 8. In January 2008, the Bankruptcy Court confirmed Olick’s fifth amended

bankruptcy plan, under which the Trustee would pay the allowed claims. Northampton

County received a payment of $269.26 from the Trustee, leaving $1284.56 remaining due

on Claim No. 7.

       Olick filed an adversary complaint in September 2008, alleging that the

Northampton County Tax Claim Bureau, the City of Easton, the Easton Area School

District, and Northampton County wrongfully sought to collect pre-petition claims for

taxes outside the bankruptcy proceedings. The parties settled the dispute and the

Bankruptcy Court approved their agreement, which provided that the defendants would

“not take any action of any nature to collect claims for taxes” that were due as of the date

of filing of the bankruptcy petition. Appellant’s Ex. G. The defendants acknowledged


                                             2
that, to the extent such claims were allowed, they would be fully satisfied upon receipt of

the amounts allowed by the Bankruptcy Court from the Trustee.

       On September 10, 2009, Bank of America, the mortgagee of the property at 4014

Crestview Avenue, requested through its agent, BAC Tax Services Corporation,

information from Northampton County about the taxes owed on the property.

Northampton County routinely receives such requests on a daily basis. In response,

Northampton County certified that taxes were owed in the amount of $12,978.81, which

included the amount remaining due on Claim No. 7, pre-petition obligations that were not

part of the approved claims, and post-petition taxes. Bank of America sent checks to

Northampton County for the amount stated in the certification.

       Olick then filed an adversary complaint against Northampton County and the

Easton Area School District claiming fraud, conversion, violation of the automatic stay,

harassment, breach of contract, and violation of the Racketeer Influenced and Corrupt

Organizations Act, 18 U.S.C. §§ 1961-68 (“RICO”), stemming from Northampton

County’s acceptance of the checks from Bank of America.1 While his complaint was

pending, Olick filed a motion to have Claim No. 7 declared paid in full. The Bankruptcy

Court granted Olick’s motion and ordered that the Trustee would make no further

distributions on that claim.


1
 Olick also sued Palmer Township and the City of Easton. The Bankruptcy Court
approved a settlement between Olick and Palmer Township. The District Court affirmed
the Bankruptcy Court’s conclusion that the City of Easton, which was not served with the
complaint, was not a defendant. Olick does not appeal this ruling.
                                           3
       Olick, Northampton County, and the Easton Area School District filed motions for

summary judgment on all of the claims in the adversary complaint. The Bankruptcy

Court granted summary judgment in favor of Northampton County and the Easton Area

School District and the District Court affirmed. This appeal followed.

       We have jurisdiction pursuant to 28 U.S.C. § 158(d)(1). Our review of the legal

conclusions of the District Court and Bankruptcy Court is de novo. In re Nortel

Networks, Inc., 669 F.3d 128, 137 (3d Cir. 2011). We review the Bankruptcy Court’s

factual findings for clear error. Id.

       Although Olick’s claims are somewhat difficult to discern, he appears to contend

that Northampton County committed fraud in several ways. As recognized by the

Bankruptcy Court, Olick claims that Northampton County fraudulently filed proofs of

claims in his bankruptcy proceedings for taxes that he had already paid. The Bankruptcy

and District Courts held that this claim fails because Olick offered no evidence

suggesting that Northampton County intentionally misrepresented the amount of taxes

owed when it filed its claims. Olick points to no such evidence on appeal and he has not

shown that the lower courts erred. See Overall v. University of Pennsylvania, 412 F.3d

492, 498 (3d Cir. 2005) (setting forth elements of fraudulent misrepresentation under

Pennsylvania law).

       The District Court also rejected Olick’s claim that Northampton County

committed fraud by including in its certification to BAC pre-petition taxes that the

Bankruptcy Court had disallowed. Although the amount of such taxes is not clear,
                                             4
Northampton County acknowledges in its brief that its certification included pre-petition

obligations that were not part of the approved claims. The District Court concluded that,

even assuming that there was a misrepresentation, Olick’s fraud claim fails because he

did not show that he relied on the statement to BAC. We agree and also note that the

record does not reflect that Northampton County knowingly misrepresented Olick’s tax

balance in responding to BAC’s request.

       The District Court also concluded that summary judgment was warranted on

Olick’s claim that Northampton County’s committed fraud in failing to tell the Trustee

that Bank of America had paid his tax balance. The District Court explained that, even

assuming that there was a misrepresentation, Olick again did not show that he relied on

the misrepresentation. The District Court also stated that Olick was not injured by any

such failure because Northampton County returned the one payment the Trustee made

after it received Bank of America’s payment and the Bankruptcy Court has declared

Claim No. 7 paid in full. The record supports the District Court’s ruling.

       Olick also claims that Northampton County improperly converted the funds it

received from Bank of America. Olick asserts that Northampton County has failed to

properly credit his tax liabilities or account for the funds received that exceeded the pre-

petition claims allowed by the Bankruptcy Court. We find no error in the District Court’s

conclusion that Olick’s conversion claim fails as a matter of law because he had no

property interest in the payments made by Bank of America. See Philadelphia Factors,

Inc. v. Working Data Grp., Inc., 849 A.2d 1261, 1264 (Pa. Super. 2004) (finding no cause
                                              5
of action under Pennsylvania law for conversion of property that does not belong to the

plaintiff). To the extent Olick claims that Northampton County improperly converted the

Trustee’s payment of $269.26, as recognized by the District Court, the County’s tax

claim supervisor’s affidavit reflects that this payment was applied to Claim No. 7 and the

record does not contain evidence from which a fact finder could find that Northampton

County converted these funds.2

       Summary judgment is also warranted on Olick’s claim that Northampton County

violated the automatic stay. The automatic stay gives debtors a “breathing spell” from

creditors by stopping all collection efforts. Maritime Electric Co., Inc. v. United Jersey

Bank, 959 F.2d 1194, 1204 (3d Cir. 1991). The filing of a bankruptcy petition

automatically stays “any act to obtain possession of property of the estate . . . .” 11

U.S.C. § 362(a)(3) (emphasis added). In addition, “any act to collect, assess, or recover a

claim against the debtor that arose before the commencement of the [bankruptcy] case” is

stayed. Id. § 362(a)(6). In accepting funds from Bank of America, Northampton County

did not take any action to obtain possession of property of the estate or to collect its claim

against Olick. We also agree with the lower courts that, just as a creditor does not violate


2
 Olick primarily complains on appeal about the fact that Northampton County accepted
payments from Bank of America for pre-petition taxes that were not allowed claims. To
the extent Bank of America paid Northampton County more than the taxes that were due
on the property, that is a matter for Bank of America to pursue with Northampton
County. Olick also asserts that Bank of America is seeking to recover from him the
funds it paid to Northampton County. The Bankruptcy Court noted that Olick is pursuing
a separate adversary complaint against Bank of America.

                                              6
the stay by accepting payment from and assigning a claim to a third party, Northampton

County did not violate the stay by accepting payment from a third party to satisfy a claim.

       Olick also claims that, by accepting payment from Bank of America, Northampton

County breached the settlement agreement from his earlier adversary proceeding. The

Bankruptcy Court ruled that Northampton County’s principal obligation under the

settlement agreement was to comply with the automatic stay and that the County did not

breach the agreement for the same reasons that it did not violate the stay. Olick argues on

appeal that the settlement agreement is broader than the stay and prohibited the receipt of

payments from Bank of America. As noted above, Northampton County stipulated,

among other things, that it would not take any action of any nature to collect pre-petition

tax claims and acknowledged that such claims would be fully satisfied upon receipt of

payments from the Trustee. When considered in its entirety, we agree with the

Bankruptcy Court that the settlement agreement reaffirmed Northampton County’s

obligation to comply with the stay and that the County did not breach the agreement by

accepting payment from Bank of America. This conclusion is supported by Olick’s own

statement that he brought the adversary proceeding after his property was listed for

sheriff’s sale in violation of the stay.

       Summary judgment is also warranted in favor of Northampton County on Olick’s

claims for harassment and RICO violations for the reasons stated by the District Court.

Finally, to the extent Olick’s claims against Easton Area School District are derivative of

his claims against Northampton County, which collects taxes on its behalf, Olick has not
                                             7
shown that the District Court erred in concluding that the School District is also entitled

to summary judgment.

         Accordingly, we will affirm the judgment of the District Court.3




3
    Northampton County’s motion to file a supplemental appendix is granted.
                                             8